Citation Nr: 1452695	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  10-07 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to October 15, 2004 and 50 percent thereafter for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 1967 to February 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision from the Atlanta, George Department of Veterans Affairs (VA) Regional Office (RO).  Although the RO issued subsequent rating decisions on this issue, the Board finds that the Veteran's October 2004 statement can be construed as a notice of disagreement with the RO's March 2004 rating decision and is therefore the correct rating decision from which this appeal is based.  See 38 C.F.R. § 20.201 (2013).  At his request, the Veteran was scheduled for an October 2014 Travel Board hearing.  He failed (without providing cause) to report for the hearing.  Accordingly, his hearing request is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Prior to adjudication of the claim on the merits, additional development is required. See 38 C.F.R. § 19.9.  Specifically, the Board finds that a remand is necessary to obtain records relevant to Social Security Administration (SSA) disability benefits.  In a February 2003 statement, the Veteran reported that he has been receiving disability benefits since 1997.  Although the AOJ attempted to contact the SSA to obtain any records associated with his disability claim, it does not appear that SSA responded to this request.  Accordingly, the AOJ should again contact SSA to obtain any available records.  Any response received from SSA should be associated with the Veteran's claims file.  In addition, the AOJ should obtain updated VA treatment records.


Accordingly, the case is REMANDED for the following:

1.  Obtain outstanding VA treatment records, to include records from the Augusta, Georgia VA Medical Center dated after October 2012.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's SSA disability records, to include all underlying medical records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Review the record and readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.










							(CONTINUED ON NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

